           Case 1:19-cv-00375-JEJ Document 54 Filed 01/22/20 Page 1 of 4




            IN THE UNITED STATES DISTRICT COURT FOR THE
                  MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL J. GRESS and BRANDY L.               )
GRESS, on behalf of themselves and all       )
others similarly situated,                   )
                                             )
                Plaintiffs,                  )      Case No. 1:19-cv-00375-JEJ
                                             )      (Hon. John E. Jones III)
      v.                                     )
                                             )
FREEDOM MORTGAGE                             )
CORPORATION,                                 )
                                             )
                Defendant.                   )
                                             )

     [PROPOSED] STIPULATION AND ORDER SETTING BRIEFING
     SCHEDULES FOR DISPOSITIVE MOTIONS AND PLAINTIFFS’
              MOTION FOR CLASS CERTIFICATION

      Plaintiffs Michael J. Gress and Brandy L. Gress (“Plaintiffs”) and defendant

Freedom Mortgage Corporation (“Defendant”), through the undersigned counsel,

hereby stipulate and agree as follows:

      WHEREAS by Order dated May 31, 2019, the Court set a case schedule that

specifically required dispositive motions to be filed by February 3, 2020 [Dkt. No.

30 at 1]; and

      WHEREAS the parties had agreed that motions for class certification should

be due by the same date as dispositive motions and, therefore, at that time, agreed

that motions for class certifications should be due by February 3, 2020; and

      WHEREAS the parties were directed by Chambers to submit a joint
           Case 1:19-cv-00375-JEJ Document 54 Filed 01/22/20 Page 2 of 4




stipulation to extend the time by which a class certification motion may be filed;

and

         WHEREAS said stipulation was filed on June 3, 2019 [Dkt. No. 32]; and

         WHEREAS, by subsequent Order dated October 17, 2019, the Court

extended the entire case schedule by approximately three months and specifically

required that dispositive motions be filed by May 8, 2020 [Dkt. No. 52]; and

         WHEREAS the parties agree that motions for class certification should be

due by the same date as dispositive motions and, therefore, agree that motions for

class certification should be due by May 8, 2020; and

         WHEREAS the parties wish to set briefing schedules for Plaintiffs’

anticipated motion for class certification and any dispositive motions that may be

filed;

         IT IS HEREBY STIPULATED AND AGREED that the time by which

Plaintiffs may file a motion for class certification is hereby extended to May 8,

2020; and

         IT IS FURTHER STIPULATED AND AGREED by the parties that good

cause exists to continue the briefing schedule on Plaintiffs’ motion for class

certification and any dispositive motions that may be filed as follows:

          May 8, 2020 — Date by which motions shall be filed;

          June 5, 2020 — Date by which opposition papers shall be filed; and


                                          2
        Case 1:19-cv-00375-JEJ Document 54 Filed 01/22/20 Page 3 of 4




       June 19, 2020 — Date by which reply papers shall be filed.

IT IS SO ORDERED.

      Dated this ___ day of January 2020.


                                            s/ John E. Jones III
                                            Hon. John E. Jones III, U.S.D.J.



By:   /s/ Bradley F. Silverman              By:     /s/ Timothy P. Ofak

D. Greg Blankinship (pro hac vice)          Timothy P. Ofak (Bar No. PA 203087)
Todd S. Garber (pro hac vice)               Jason W. McElroy (pro hac vice)
Bradley F. Silverman (pro hac vice)         Brian M. Serafin (pro hac vice)
FINKELSTEIN, BLANKINSHIP,                   WEINER BRODSKY KIDER PC
FREI-PEARSON & GARBER, LLP                  1300 19th Street NW, Fifth Floor
445 Hamilton Ave, Suite 605                 Washington, DC 20036
White Plains, New York 10601                Tel: (202) 628-2000
Telephone: (914) 298-3281                   Fax: (202) 628-2011
Fax: (914) 908-6709                         ofak@thewbkfirm.com
gblankinship@fbfglaw.com                    mcelroy@thewbkfirm.com
tgarber@fbfglaw.com                         serafin@thewbkfirm.com
bsilverman@fbfglaw.com
                                            Counsel for Defendant
Matthew D. Schultz (pro hac vice)
William F. Cash III (pro hac vice)
LEVIN, PAPANTONIO, THOMAS,
MITCHELL, RAFFERTY &
PROCTOR, P.A.
316 South Baylen St.
Pensacola, Florida 32502
Telephone: (850) 435-7059
mschultz@levinlaw.com
bcash@levinlaw.com

Counsel for Plaintiffs


                                       3
        Case 1:19-cv-00375-JEJ Document 54 Filed 01/22/20 Page 4 of 4




                         CERTIFICATE OF SERVICE
      I certify that, on January __,
                                 22 2020, I caused a copy of this Joint Stipulation

Extending Time By Which Plaintiffs May File A Motion For Class Certification to

be served on all parties and counsel of record via the Court’s CM/ECF system.



                                          /s/ Bradley F. Silverman
